 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDRemke, Incorporated and Shopmen's Local No. 508,International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO. Case7-CA-17841May 26, 1981DECISION AND ORDERUpon a charge filed on June 3, 1980, by Shop-men's Local No. 508, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, herein called the Union, and dulyserved on Remke, Incorporated, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint and notice ofhearing on July 8, 1980, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding. On July 15, 1980, Respondentfiled its answer to the complaint. However, on Jan-uary 14, 1981, Respondent by telegram withdrewits answer filed on July 15, 1980. In the telegramRespondent also advised that it is now in bankrupt-cy and does not contest the allegations of the com-plaint.On January 26, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 29,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed no response to the Notice To ShowCause, and the allegations in the Motion for Sum-mary Judgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint not256 NLRB No. 20specifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing whichissued on July 8, 1980, and was duly served on Re-spondent on the same day, specifically states thatunless an answer to the complaint is filed by Re-spondent within 10 days from the service thereof"all of the allegations in the Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." Although Respondent filed atimely answer, it subsequently withdrew its answer.The withdrawal of an answer of necessity has thesame effect as a failure to file, and thus the allega-tions of the complaint must be deemed admitted astrue as if no answer had ever been filed. Since Re-spondent has withdrawn its answer to the com-plaint and as no good cause to the contrary hasbeen shown, the allegations of the complaint aredeemed to be admitted to be and are so found to betrue in accordance with the Board's Rules andRegulations. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhas been, a corporation organized under and byvirtue of the laws of the State of Michigan, with anoffice and place of business at 28100 GroesbeckHighway, Roseville, Michigan, herein called theRoseville plant, and at all times material herein,Respondent has been engaged in the manufacture,sale, and distribution of truck bodies, semitrailers,and related products.During the year ending December 31, 1979, Re-spondent, in the course and conduct of its businessoperations, purchased and caused to be transportedand delivered at its Roseville plant steel, lubricants,and other goods and materials, valued in excess of$500,000, of which goods and materials valued inexcess of $50,000 were transported and delivered toits Roseville plant directly from points located out-side the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andickey Chevrolet Salh, Inc., 199 NLRB 411 (1972). REMKE, INCORPORATED143that it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDShopmen's Local No. 508, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Roseville plant; excluding alloffice clerical employees, guards and supervi-sors as defined in the Act, and all other em-ployees.Since 1965, the Union has been the designated ex-clusive collective-bargaining representative for theunit employees and has been so recognized by Re-spondent. Such recognition has been embodied insuccessive collective-bargaining agreements, themost recent of which is effective for the period ofJuly 1, 1977, until June 30, 1980.The most recent collective-bargaining agreementbetween the parties has, inter alia, sections 14-Aand 14-B which are entitled, respectively, "PensionPlan" and "Health and Welfare Fund WelfareBenefits." They provide, inter alia, for the monthlypayment by Respondent, for each employee cov-ered by the agreement, certain sums to the "Pen-sion Fund" and "Welfare Fund" trustees to pro-vide pensions, group insurance, and other related"Welfare Benefits." Section 14-B(D) of the agree-ment provides:(D) Not later than the twenty-fifth (25th)day of each month following, the Companyshall remit to the Trustees full payment of thecontribution, as hereinabove provided, for thepreceding month. Failure of the Company tomake such monthly payments within ten (10)days following the aforementioned date shallconstitute a breach of Agreement, and theUnion, notwithstanding anything to the con-trary contained in this Agreement, shall havethe right to remove its members from the plantor plants of the Company in question.Section 14-A(F) with regard to pension fundpayments contains similar payment requirements.Since on or about April 25, 1980, Respondent,by its agent, Joseph Arlianos, has failed and refusedand continues to fail and refuse to make such fundpayments as provided for in the collective-bargain-ing agreement, despite requests by a union agentthat it do so. It accordingly has breached andmodified the collective-bargaining agreement with-out complying with the provisions of Section 8(d)of the Act. We therefore find that Respondent, byits conduct described above, has since on or aboutApril 25, 1980, refused to bargain with the Unionas the exclusive representative of its employees inthe appropriate unit and by such conduct has en-gaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR ABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.We have found that Respondent, since on orabout April 25, 1980, has failed to make the re-quired contributions to the health and welfare andpension funds and that such failure constituted uni-lateral changes in terms and conditions of employ-ment. In order to dissipate the effects of theseunfair labor practices, we shall order Respondentto make whole its employees by remitting the re-quired contributions to the pension fund and to thewelfare fund which would have been made absentRespondent's unlawful discontinuance of suchfunds, and to post the attached notice.22 Because the pros ismins of employee benefitl fund agreements are arl-able and complen. the Board does not provide at the adjudicalory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund palnlents We lease to the compliance stage the questiotnof w hether Respondent must pay any additional amounts into the benefilfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provistions in the documents go, erning the fund, alIissue and. here there are no go erning provisions, to1 eidence of anyloss directly attributable to the unlawful withholding action which mightinclude the loss of return on in estmcnt of the portion lf funds ktlhheld,additio nal adninistrative co ts etc, hut not coll teral IMferrReuather Optical Comrpany, 241) NI[ RH 121 17111REMKE, INCORPORATED '43 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Remke, Incorporated, is an employed engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Shopmen's Local No. 508, International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees employed by Respond-ent at its Roseville, Michigan, plant, excluding alloffice clerical employees, guards, and supervisorsas defined in the Act, and all other employees con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. By refusing on or about April 25, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, by unilaterallydiscontinuing payments to the pension and welfarefunds, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.5. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Remke, Incorporated, Roseville, Michigan, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Shopmen's LocalNo. 508, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, asthe exclusive bargaining representative of its em-ployees in the aforesaid appropriate unit.(b) Unilaterally changing terms and conditions ofemployment of the employees in the aforesaid ap-propriate unit by failing and refusing to make pen-sion and welfare fund payments as required by thecollective-bargaining agreement in question with-out notice to or consultation with said Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwth respect to rates of pay, wages, hours, andother terms and conditions of employment.(b) Make such payments to the welfare and pen-sion funds as were previously made on behalf ofthose employees in the unit which would have con-tinued to be made had Respondent not unlawfullydiscontinued such payments.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Roseville, Michigan, plant copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.: In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." REMKE, INCORPORATED145APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Shopmen's Local No. 508, InternationalAssociation of Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.All full-time and regular part-time produc-tion and maintenance employees employedby us at our Roseville plant, excluding alloffice clerical employees, guards and super-visors as defined in the Act and all otheremployees.WE WILL NOT unilaterally refuse to remitmoneys due the Union's welfare fund and pen-sion fund as required by the collective-bargain-ing agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make appropriate payments to thefunds established by the terms of the collec-tive-bargaining agreement which our companyhas failed to pay in accordance with the col-lective-bargaining agreement.WE WILI., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described above, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment.REMKE, INCORPORATEDREMKE, INCORPORATED 145